Exhibit 10.01

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
______ __, 201_ between MERCADOLIBRE, INC., a Delaware corporation (the
“Parent”) and ___________ (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, the Indemnitee was appointed, shall be appointed or in the future may
be appointed as a member of the board of directors, officer, controller, country
lead, legal counsel, representative before public authorities and/or head of a
business unit of the Parent and/or of any Subsidiary (as hereinafter defined),
and in such capacity she or he performed, shall continue to perform or will
perform a valuable service for the Parent and/or for the Subsidiary;

WHEREAS, the Parent is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers, controllers, country
leads, legal counsels, representatives before public authorities and/or head of
a business unit of corporations or other business entities, such as the Parent
or the Subsidiary, unless they are protected by comprehensive indemnification
and liability insurance;

WHEREAS, the Board of Directors of the Parent (the “Board”) has concluded that,
to retain and attract talented and experienced individuals to serve or continue
to serve as officers, directors, controllers, country leads, legal counsels,
representatives before public authorities and/or head of a business unit of the
Parent and/or of the Subsidiary, and to encourage such individuals to take the
business risks necessary for the success of Parent and/or of the Subsidiary, it
is necessary for the Parent contractually to indemnify directors, officers,
controllers, country leads, legal counsels, representatives before public
authorities and/or head of a business unit and to assume for itself to the
fullest extent permitted by law expenses and damages related to claims against
such individuals in connection with their service to the Parent and/or to the
Subsidiary;

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Parent is organized, empowers the Parent to enter
into agreements to indemnify and advance expenses to its officers, directors,
employees and agents, and persons who serve, at the request of the Parent, as
directors, officers, employees or agents of other corporations or enterprises,
including, but not limited to, the Subsidiary, and expressly provides that the
indemnification provided by the DGCL is not exclusive;

WHEREAS, the Parent desires and has requested Indemnitee to serve or to continue
to serve, or may in the future request Indemnitee to serve, as a member of the
board of directors, officer, controller, country lead, legal counsel,
representative before public authorities and/or head of a business unit of the
Parent and/or of the Subsidiary free from undue concern for claims for damages
arising out of or related to such services to the Parent and/or to the
Subsidiary;

WHEREAS, Indemnitee is willing to serve or to continue to serve and to take on
additional service for or on behalf of the Parent and/or of the Subsidiary at
the request of the Parent and/or of the Subsidiary on the condition that he or
she be indemnified as herein provided;

WHEREAS, the Parent desires to indemnify the Indemnitee in accordance with the
terms herein;

WHEREAS, this Agreement is a supplement to and in furtherance of the rights to
indemnification and advancement of expenses, and related rights, provided in the
Certificate of Incorporation and the Bylaws of the Parent and/or of the
Subsidiary and any resolutions adopted pursuant thereto, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder;

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Parent all
amounts necessary to effectuate in full the rights provided herein; and

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve or to
continue to serve, at the request of the Parent and/or of the Subsidiary, as a,
director, officer, controller, country lead, legal counsel, representative
before public authorities and/or head of a business unit of the Parent and/or of
the Subsidiary,  



--------------------------------------------------------------------------------

 

and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Agreement to Serve. The Indemnitee agrees to serve or to continue to serve as
a director, officer, controller, country lead, legal counsel, representative
before public authorities and/or head of a business unit of the Parent and/or of
the Subsidiary, at his or her will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves, or may in
the future serve, as a director, officer, controller, country lead, legal
counsel, representative before public authorities and/or head of a business unit
of the Parent and/or of the Subsidiary, so long as the Indemnitee is duly
appointed or elected or until such time as the Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment or service by
the Indemnitee. Indemnitee may at any time and for any reason resign from such
position (subject to any contractual obligation the Indemnitee may have under
any other agreement).

2. Liability Insurance.  

(a) Maintenance of D&O Insurance. The Parent hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as a director, officer,
controller, country lead, legal counsel, representative before public
authorities and/or head of a business unit of the Parent and/or of the
Subsidiary and thereafter so long as the Indemnitee shall be subject to any
possible Proceeding by reason of the fact that the Indemnitee was a director,
officer, controller, country lead, legal counsel, representative before public
authorities and/or head of a business unit of the Parent and/or of the
Subsidiary, the Parent, subject to Section 2(b), shall maintain in full force
and effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers.

(b) Limitation on Required Maintenance of D&O Insurance. Notwithstanding any
other provisions of this Agreement, the Parent, subject to the approval of the
Board, shall have no obligation to obtain or maintain D&O Insurance if the
Parent determines in good faith that: such insurance is not reasonably
available; the premium costs for such insurance are disproportionate to the
amount of coverage provided; the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit; the Parent is to be
acquired and a tail policy of reasonable terms and duration is purchased for
pre-closing acts or omissions by the Indemnitee; or the Parent is to be acquired
and D&O Insurance will be maintained by the acquirer that covers pre-closing
acts and omissions by the Indemnitee.

3. Mandatory Indemnification. The Parent hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a) Third Party Actions: Proceedings Other Than Proceedings by or in the Right
of the Parent and/or of the Subsidiary. Indemnitee shall be entitled to the
rights of indemnification provided in this Section ‎3(a) if, by reason of
Indemnitee’s Corporate Status (as hereinafter defined), Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of the Parent
and/or of the Subsidiary. Pursuant to this Section ‎3(a), Indemnitee shall be
indemnified against all Liabilities and Expenses (each as hereinafter defined)
actually incurred by or on behalf of Indemnitee, in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Parent and/or of the Subsidiary, and with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

(b) Derivative Actions: Proceedings by or in the Right of the Parent and/or of
the Subsidiary. Indemnitee shall be entitled to the rights of indemnification
provided in this Section ‎3(b) if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding brought by or in the right of the Parent and/or of the Subsidiary.
Pursuant to this Section ‎3(b), Indemnitee shall be indemnified against all
Liabilities and Expenses actually incurred by or on behalf of Indemnitee, in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Parent and/or of the Subsidiary; provided,  however, if
applicable law so provides, no indemnification against such Liabilities or
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee



--------------------------------------------------------------------------------

 

shall have been adjudged to be liable to the Parent and/or of the Subsidiary
unless and to the extent that the Court of Chancery of the State of Delaware
shall determine that such indemnification may be made.

(c) Indemnification for Expenses of a Party who is wholly or partly
successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party
to and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified to the fullest extent permitted by law, as such may be
amended from time to time, against all Expenses actually incurred by or on
behalf of Indemnitee in connection therewith. Notwithstanding any other
provision of this Agreement, if Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Parent shall
indemnify Indemnitee against all Expenses actually incurred by or on behalf of
Indemnitee in connection with each successfully resolved claim, issue or matter.
For purposes of this Section ‎3(c) and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

4. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 3 of this Agreement, the Parent
shall and hereby does, to the fullest extent permitted by law, indemnify and
hold harmless Indemnitee against all Liabilities and Expenses actually incurred
by or on behalf of Indemnitee if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Parent and/or of
the Subsidiary), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Parent’s obligations pursuant to this Agreement, other
than those set forth in Section ‎11 hereof, shall be that the Parent shall not
be obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections ‎8 and ‎9
hereof) to be unlawful.

5. Contribution.

(a) Whether or not the indemnification provided in Section ‎3 and Section ‎4
hereof is available, in respect of any Proceeding in which the Parent and/or the
Subsidiary is/are jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permitted by law, the Parent shall pay, in
the first instance, the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment and the
Parent hereby irrevocably waives and relinquishes any right of contribution it
may have against Indemnitee.

(b) Without diminishing or impairing the obligations of the Parent set forth in
Section ‎5(a), if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any Proceeding in which the
Parent and/or the Subsidiary is/are jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permitted by law, the
Parent shall contribute to the amount of Liabilities and Expenses actually
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Parent and/or by the Subsidiary and all officers,
directors or employees of the Parent and/or of the Subsidiary, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided,  however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Parent and/or of the Subsidiary and all officers, directors or
employees of the Parent and/or of the Subsidiary, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such Liabilities or Expenses, as well as any other equitable
considerations which are required by law to be considered. The relative fault of
the Parent and/or of the Subsidiary and all officers, directors or employees of
the Parent and/or of the Subsidiary, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.



--------------------------------------------------------------------------------

 

(c) To the fullest extent permitted by law, the Parent hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by directors, officers or employees of the Parent and/or of the
Subsidiary, other than Indemnitee, who may be jointly liable with Indemnitee.

(d) To the fullest extent permitted by law, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Parent, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Liabilities and/or for Expenses, in
connection with any claim relating to a Proceeding under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect the relative benefits received by Parent
and/or by Subsidiary and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding, and/or the relative fault of the
Parent and/or of the Subsidiary (and the directors, officers, employees and
agents of the Parent and/or of the Subsidiary, other than Indemnitee) and
Indemnitee in connection with such event(s) and/or transaction(s).

(e) Actions where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that the Indemnitee is or was an agent of the Parent and/or of the
Subsidiary, or by reason of anything done or not done by the Indemnitee in any
such capacity, and if, prior to, during the pendency of, or after completion of
such Proceeding the Indemnitee is deceased, the Parent shall indemnify the
Indemnitee’s spouse, heirs, executors and administrators against all Expenses
and Liabilities of any type whatsoever to the extent the Indemnitee would have
been entitled to indemnification pursuant to this Agreement were the Indemnitee
still alive.

(f) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Parent
and/or of the Subsidiary or, with respect to any criminal action or Proceeding,
that the Indemnitee had reasonable cause to believe that the Indemnitee’s
conduct was unlawful.

(g) Limitations. Notwithstanding the foregoing, the Parent shall not be
obligated to indemnify the Indemnitee for Expenses or Liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
bylaw or other agreement.

6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by law, if
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness, or is made
(or asked) to respond to discovery requests, in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
actually incurred by or on behalf of Indemnitee in connection therewith.

7. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, if by reason of Indemnitee’s Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (including as
a witness), then, to the fullest extent permitted by law, the Parent shall
advance to Indemnitee all Expenses incurred by or on behalf of Indemnitee in
connection with such Proceeding in advance of the final disposition of such
Proceeding. Expenses the Parent is required to advance pursuant to this Section
‎7 shall be paid within ten (10) days after the receipt by the Parent of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
 Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall, if and to the extent required by the DGCL, include or be
preceded or accompanied by a written undertaking by or on behalf of Indemnitee
to repay any Expenses advanced if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such Expenses.  Any
advances and undertakings to repay pursuant to this Section 7 shall be unsecured
and interest free.

8. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of the parties to this Agreement to secure
for Indemnitee rights of indemnity that are as favorable as may



--------------------------------------------------------------------------------

 

be permitted under the DGCL and public policy of the State of Delaware.
 Accordingly, the parties agree that the following procedures and presumptions
shall apply in the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Secretary of the Parent a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Parent shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.  Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Parent, or to provide
such a request in a timely fashion, shall not relieve the Parent of any
liability that it may have to Indemnitee unless, and only to the extent that,
such failure actually and materially prejudices the interests of the Parent.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section ‎8(a) hereof, if required by law and to the extent not
otherwise provided pursuant to the terms of this Agreement, a determination with
respect to Indemnitee’s entitlement to indemnification shall be made in the
specific case by one of the following three methods:  (1) by a majority vote of
the Disinterested Directors (as hereinafter defined), even though less than a
quorum, (2) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum or (3) if
there are no Disinterested Directors, or if the Disinterested Directors so
direct, by Independent Counsel (as hereinafter defined) in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee; provided,  however,
that if a Change in Control (as hereinafter defined) has occurred, the
determination with respect to Indemnitee’s entitlement to indemnification shall
be made by Independent Counsel.  Notice in writing of any determination as to
Indemnitee’s entitlement to indemnification shall be delivered to Indemnitee
promptly after such determination is made, and if such determination of
entitlement to indemnification has been made by Independent Counsel in a written
opinion to the Board, then such notice shall be accompanied by a copy of such
written opinion.  If it is determined that Indemnitee is not entitled to
indemnification, then the written notice to Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to Indemnitee) shall disclose the basis
upon which such determination is based.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel, the Independent Counsel shall be selected as
provided in this Section ‎8(c).  If a Change in Control has not occurred, the
Independent Counsel shall be selected by the Board , and the Parent shall give
written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.  Indemnitee may, within 10 days after such
written notice of selection shall have been given, deliver to the Parent a
written objection to such selection; provided,  however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section ‎14 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the Person (as
hereinafter defined) so selected shall act as Independent Counsel.  If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.  If a Change in
Control has occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and approved by the Board
within 15 days after notification by Indemnitee.  If an Independent Counsel is
to make the determination of entitlement pursuant to this Section ‎8, and within
20 days after submission by Indemnitee of a written request for indemnification
pursuant to Section ‎8(a) hereof, no Independent Counsel shall have been
selected, either the Parent or Indemnitee may petition the Court of Chancery of
the State of Delaware or other court of competent jurisdiction for resolution of
any objection which shall have been made by Indemnitee to the Parent’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
Person selected by the court or by such other Person as the court shall
designate, and the Person with respect to whom all objections are so resolved or
the Person so appointed shall act as Independent Counsel under Section ‎8(b)
hereof.  The Parent shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section ‎8(b) hereof, and the Parent shall pay all reasonable
fees and expenses incident to the procedures of this Section ‎8(c), regardless
of the manner in which such Independent Counsel was selected or appointed.



--------------------------------------------------------------------------------

 

(d) If the Parent receives notice pursuant to Section ‎8(a) hereof of the
commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Parent shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Parent shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

(e) With respect to any judicial proceeding or arbitration pursuant to Section
‎9 of this Agreement brought by Indemnitee to enforce a right to indemnification
hereunder, or any action, suit, or proceeding brought by the Parent to recover
an advancement of Expenses (whether pursuant to the terms of an undertaking or
otherwise), neither the failure of the Parent (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any judicial proceeding or arbitration pursuant to Section ‎9 of this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Parent
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has not met the applicable standard of conduct or, in the case of a judicial
proceeding or arbitration pursuant to Section ‎9 hereof brought by Indemnitee
seeking to enforce a right to indemnification, be a defense to such proceeding
or arbitration.

(f) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers, directors, managers, employees, agents or
representatives of the Enterprise in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the Enterprise.
 In addition, the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

(g) If the Person empowered or selected under this Section ‎8 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within thirty (30) days after receipt by the Parent of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or a
prohibition of such indemnification under applicable law, and such right to
indemnification shall be enforceable by Indemnitee in any court of competent
jurisdiction.

(h) Indemnitee shall reasonably cooperate with the Person making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such Person upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  Any Independent Counsel, member of the Board
or stockholder of the Parent shall act reasonably and in good faith in making a
determination regarding Indemnitee’s entitlement to indemnification under this
Agreement.  To the fullest extent permitted by law, any Expenses incurred by
Indemnitee in so cooperating with the Person making such determination shall be
borne by the Parent and the Parent hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(i) With respect to any Proceeding as to which Indemnitee notifies the Parent of
the commencement thereof the Parent will be entitled to participate therein at
its own expense.  The Parent, jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided,  however, that the Parent shall
not be entitled to assume the defense of any Proceeding if there has been a
Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Parent and Indemnitee with respect to
such Proceeding.  After notice from the Parent to Indemnitee of its election to
assume the defense thereof, the Parent will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ Indemnitee’s own



--------------------------------------------------------------------------------

 

counsel in such Proceeding, but the fees and expenses of such counsel incurred
after notice from the Parent of its assumption of the defense thereof shall be
at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Parent;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Parent may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Parent shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Parent.

(j) The Parent acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding.  The Parent shall not settle any claim
in any manner that would impose any fine or any obligation on Indemnitee without
Indemnitee’s prior written consent.

(k) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Parent or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

9. Remedies of Indemnitee.

(a) Subject to Section ‎11, in the event that a determination is made pursuant
to Section ‎8 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, advancement of Expenses is not timely made
pursuant to Section ‎7 of this Agreement, no determination of entitlement to
indemnification is made pursuant to Section ‎8(b) of this Agreement within
thirty (30) days (or in the case of an advancement of Expenses in accordance
with Section ‎6, twenty (20) days; provided that Indemnitee has, if and to the
extent required by the DGCL, delivered the undertaking contemplated in Section
‎6) after receipt by the Parent of the request for indemnification, payment of
indemnification is not made pursuant to Section ‎3(c) of this Agreement within
ten (10) days after receipt by the Parent of a written request therefor, payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section ‎8 of this Agreement, or
contribution is not made pursuant to Section ‎5 of this Agreement within ten
(10) days after receipt by the Parent of a written request therefor, then
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification, contribution or advancement of
Expenses.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one (1) year following the date on which Indemnitee first has the right
to commence such proceeding pursuant to this Section ‎9;  provided,  however,
that the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce Indemnitee’s rights under Section ‎3(c) of this
Agreement.  Except as set forth herein, the provisions of Delaware law (without
regard to its conflict-of-law rules) shall apply to any such arbitration.



--------------------------------------------------------------------------------

 

(b) In the event that a determination shall have been made pursuant to Section
‎8(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section ‎9 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits,
and Indemnitee shall not be prejudiced by reason of the adverse determination
under Section ‎8(b).  In any judicial proceeding or arbitration commenced
pursuant to this Section ‎9 brought by Indemnitee to enforce rights to
indemnification or to an advancement of Expenses hereunder, or in any action,
suit, or proceeding brought by the Parent to recover an advancement of expenses
(whether pursuant to the terms of an undertaking or otherwise), Indemnitee shall
be presumed to be entitled to indemnification or advancement of Expenses, as the
case may be, under this Agreement and the Parent shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.  It shall be a defense in any judicial proceeding
or arbitration pursuant to this Section ‎9 to enforce rights to indemnification
hereunder (other than pursuant to Section ‎3(c)) that Indemnitee has not met the
standards of conduct set forth in Section ‎3(a) or Section ‎3(b), as the case
may be, but the burden of proving such defense shall be on the Parent.  For the
avoidance of doubt, it shall not be a defense in any judicial proceeding or
arbitration pursuant to Section ‎9 hereof to enforce a right to an advancement
of Expenses under Section ‎7 hereof that Indemnitee has not met the standards of
conduct set forth in Section ‎3(a) or Section ‎3(b), as the case may be.  If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section ‎9 and it is determined in such judicial proceeding or arbitration that
Indemnitee must reimburse the Parent for advance of Expenses, Indemnitee shall
not be required to reimburse the Parent for any advances pursuant to Section ‎7
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(c) If a determination shall have been made pursuant to Section ‎8(b) of this
Agreement that Indemnitee is entitled to indemnification, the Parent shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section ‎9, absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading, in connection with the application for indemnification,
or a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section ‎9, seeks a judicial
adjudication or arbitration of Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Parent, or in the event of any
action, suit, or proceeding brought by the Parent to recover an advancement of
Expenses from Indemnitee (whether pursuant to the terms of an undertaking or
otherwise), then, to the fullest extent permitted by law, Indemnitee shall be
entitled to recover from the Parent, and shall be indemnified by the Parent
against, any and all Expenses incurred by or on behalf of Indemnitee in
connection with such judicial adjudication or arbitration or such action, suit,
or proceeding, but only if (and only to the extent) Indemnitee prevails therein.
 If it shall be determined in such judicial adjudication or arbitration, or such
action, suit, or proceeding, that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration or such action, suit, or proceeding shall be appropriately prorated.
 In addition, the Parent shall advance to Indemnitee all Expenses incurred by or
on behalf of Indemnitee in connection with any judicial adjudication or
arbitration pursuant to this Section ‎9 brought by Indemnitee to enforce rights
to indemnification or to an advancement of Expenses hereunder, or in any action,
suit, or proceeding brought by the Parent to recover an advancement of Expenses
(whether pursuant to the terms of an undertaking or otherwise); provided,
however, that if required by law, Indemnitee shall provide (prior to receiving
any advancement of Expenses pursuant to this Section ‎9(d)) a written
undertaking to repay any Expenses so advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses.

(e) The Parent shall, to the extent not prohibited by law, be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section ‎9 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Parent is bound by all the provisions of this Agreement.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.



--------------------------------------------------------------------------------

 

10. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders,
a resolution of directors or otherwise, of the Parent and/or of the Subsidiary.
 No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by Indemnitee in Indemnitee’s Corporate Status
prior to such amendment, alteration or repeal.  To the extent that a change in
the DGCL, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Certificate of
Incorporation of the Parent, Bylaws of the Parent and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

(b) In the event of any payment under this Agreement, the Parent shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Parent to bring suit to enforce such rights.

(c) The Parent shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

(d) The Parent’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Parent and/or of the
Subsidiary as a member of the board of directors, officer, controller, country
lead, legal counsel, representative before public authorities and/or head of a
business unit of the Parent and/or of the Subsidiary or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

11. Exception to Right of Indemnification.  Notwithstanding any provision in
this Agreement, the Parent shall not be obligated under this Agreement to make
any indemnity:

(a) In connection with any claim made against Indemnitee, for an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Parent within the meaning of Section 16(b) of the Exchange Act
(as hereinafter defined), or similar provisions of state statutory law or common
law, except as provided in Section ‎3(c) hereof with respect to indemnification
of Expenses in connection with whole or partial success on the merits or
otherwise in defending any Proceeding; or

(b) In connection with any claim made against Indemnitee, for reimbursement to
the Parent of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the Parent
in each case as required under the Exchange Act, except as provided in Section
‎3(c) hereof with respect to indemnification of Expenses in connection with
whole or partial success on the merits or otherwise in defending any Proceeding;
or

(c) In connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Parent and/or the Subsidiary or its
directors, officers, employees or other indemnitees, unless the Parent has
joined in or the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation, the Parent provides the indemnification, in its sole
discretion, pursuant to the powers vested



--------------------------------------------------------------------------------

 

in the Parent under applicable law, or the Proceeding is one to enforce
Indemnitee’s rights under this Agreement; or

(d) In connection with any Expenses incurred by the Indemnitee with respect to
any Proceeding instituted by the Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such Proceeding was not made in
good faith or was frivolous; or

(e) In connection with any amounts paid in settlement of a Proceeding unless the
Parent consents to such settlement, which consent shall not be unreasonably
withheld, delayed or conditioned.

12. Duration of Agreement.  All agreements and obligations of the Parent
contained herein shall be deemed to be in effect since the date the Indemnitee
first commenced serving the Parent and/or the Subsidiary as a director, officer,
controller, country lead, legal counsel, representative before public
authorities and/or head of a business unit and shall continue until and
terminate upon the later of ten (10) years after the date that Indemnitee shall
have ceased to serve as a director, officer, controller, country lead, legal
counsel, representative before public authorities and/or head of a business unit
of the Parent and/or of the Subsidiary or any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Parent and/or of the Subsidiary, and one (1) year
after the final termination of any Proceeding (including any rights of appeal
thereto) in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any Proceeding commenced by Indemnitee
pursuant to Section ‎9 of this Agreement relating thereto (including any rights
of appeal of any Section ‎9 Proceeding).

13. Security.  To the extent requested by Indemnitee and approved by the Board,
the Parent may at any time and from time to time provide security to Indemnitee
for the Parent’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral.  Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.

14. Definitions.  For purposes of this Agreement:

(a) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person, other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Parent
or a corporation owned directly or indirectly by the stockholders of the Parent
in substantially the same proportions as their ownership of stock of the Parent
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Parent representing
more than 50% of the combined voting power of the Parent’s then outstanding
securities, unless the change in relative “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act) of the Parent’s securities by any Person
results solely from a reduction in the aggregate number of outstanding
securities entitled to vote generally in the election of directors;

(ii) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Parent’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors on
the date hereof or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the members
of the Board.

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Parent with any other entity, other than a merger or consolidation which
would result in the voting securities of the Parent outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power



--------------------------------------------------------------------------------

 

of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; and

(iv) Liquidation. The approval by the stockholders of the Parent of a complete
liquidation of the Parent or an agreement or series of agreements for the sale
or disposition by the Parent of all or substantially all of the Parent’s assets,
or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale, or disposition in one transaction or a series of
related transactions.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, controller, country lead, legal counsel, representative
before public authorities and/or head of a business unit of the Parent and/or of
the Subsidiary, any direct or indirect subsidiary of the Subsidiary, or of any
other corporation, partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, that such person is
or was serving at the request of the Parent and/or of the Subsidiary; provided,
that any person that serves as a director, officer, controller, country lead,
legal counsel, representative before public authorities and/or head of a
business unit of another corporation, partnership, joint venture, trust or other
enterprise, of at least 50% of whose equity interests are owned by the Parent
and/or by the Subsidiary, shall be conclusively presumed to be serving in such
capacity at the request of the Parent.

(c) “Disinterested Director” means a director of the Parent who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” shall mean the Parent, the Subsidiary and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving at the express written request of
the Parent and/or of the Subsidiary as a director, officer,  controller, country
lead, legal counsel, representative before public authorities and/or head of a
business unit.

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(f) “Expenses” shall include all reasonable direct and indirect costs, including
attorneys’ fees, retainers, disbursements of counsel, court costs, filing fees,
transcript costs, fees of experts and other professionals, witness fees, travel
expenses, duplicating and imaging costs, printing and binding costs, telephone
charges, facsimile transmission charges; computer legal research costs, postage,
delivery service fees, fees and expenses of third-party vendors, the premium,
security for, and other costs associated with any bond (including supersedeas or
appeal bonds, injunction bonds, cost bonds, appraisal bonds or their
equivalents), and other out-of-pocket costs, disbursements and expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating in, or being or preparing
to be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding and any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement.  Expenses,
however, shall not include any Liabilities.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five (5) years has been, retained to represent: the Parent or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Parent or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  The Parent agrees
to pay the reasonable fees and disbursements of the Independent Counsel



--------------------------------------------------------------------------------

 

referred to above and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h) “Liabilities” shall mean damages, losses and liabilities of any type
whatsoever, including, but not limited to, any judgments, fines, Employee
Retirement Income Security Act excise taxes and penalties, penalties and amounts
paid in settlement (including all interest assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement) of any Proceeding.

(i) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided,  however, that Person shall exclude the Parent, the
Subsidiary, (iii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Parent and/or of the Subsidiary, and (iv) any
corporation owned, directly or indirectly, by the stockholders of the Parent
and/or Subsidiary in substantially the same proportions as their ownership of
stock of the Parent.

(j) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, and any appeal thereof, whether brought by or in the right
of the Parent or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the Corporate Status of Indemnitee, by reason of any
action taken by Indemnitee or of any inaction on Indemnitee’s part while acting
in such Corporate Status, or by reason of the fact that Indemnitee is or was
serving at the request of the Parent and/or of the Subsidiary as a director,
officer, controller, country lead, legal counsel, representative before public
authorities and/or head of a business unit of the Parent and/or of the
Subsidiary or of another corporation, partnership, joint venture, trust or other
enterprise; in each case whether or not Indemnitee is acting or serving in any
such capacity at the time any Liability or Expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement.

(k) “Subsidiary” means any corporation, limited liability company, partnership,
joint venture, trust or other entity of which more than 50% of the outstanding
voting securities or equity interests are owned, directly or indirectly, by the
Parent. 

15. Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; such provision or provisions
shall be deemed reformed to the fullest extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
law.  In the event any provision hereof conflicts with any applicable law, such
provision shall be deemed modified, consistent with the aforementioned intent,
to the extent necessary to resolve such conflict.

16. Enforcement and Binding Effect.

(a) The Parent expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer  controller, country lead, legal
counsel, representative before public authorities and/or head of a business unit
of the Parent and/or of the Subsidiary, and the Parent acknowledges that
Indemnitee is relying upon this Agreement in serving as a director, officer,
controller, country lead, legal counsel, representative before public
authorities and/or head of a business unit of the Parent and/or of the
Subsidiary.



--------------------------------------------------------------------------------

 

(b) Without limiting any of the rights of Indemnitee under the Certificate of
Incorporation or Bylaws of the Parent and/or of the Subsidiary as they may be
amended from time to time, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

(c) The indemnification and advancement of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Parent), shall continue as to
an Indemnitee who has ceased to be a director, officer, controller, country
lead, legal counsel, representative before public authorities and/or head of a
business unit of the Parent and/or of the Subsidiary or of any other Enterprise
at the Parent’s request, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

(d) The Parent shall require and cause any successor (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Parent to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Parent
would be required to perform if no such succession had taken place.

(e) The Parent and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  The Parent and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith.  The Parent acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Parent hereby
waives any such requirement of such a bond or undertaking.

17. Modification and Waiver.  No supplement, modification, waiver, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

18. Notice By Indemnitee.  Indemnitee agrees promptly to notify the Parent in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
 The failure to so notify the Parent shall not relieve the Parent of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Parent.

19. Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto

(b) To the Parent at:





--------------------------------------------------------------------------------

 

MercadoLibre, Inc.
Arias 3751, 7th Floor
Buenos Aires, Argentina
C1430CRG
Attention: General Counsel
jcimach@mercadolibre.com

or to such other address as may have been furnished to Indemnitee by the Parent
or to the Parent by Indemnitee, as the case may be.

20. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

21. Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

22. Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict-of-laws rules.  Except with respect to any arbitration commenced by
Indemnitee pursuant to Section ‎9 of this Agreement, the Parent and Indemnitee
hereby irrevocably and unconditionally agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, consent to submit to the exclusive jurisdiction of the Delaware
Court (and any appellate Court therefrom) for purposes of any action or
proceeding arising out of or in connection with this Agreement, agree that
service of process in any such action or proceeding may be effected by notice
given pursuant to Section ‎19 of this Agreement, waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.  The foregoing consent to jurisdiction shall not constitute
general consent to service of process in the state for any purpose except as
provided above, and shall not be deemed to confer rights on any Person other
than the parties to this Agreement.

23. Further Action.  The parties shall execute and deliver all documents,
provide all information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement

﻿

﻿

 

MERCADOLIBRE, INC.

 

﻿

 



 

Name:

 

Address:

 

﻿

 

﻿

 

﻿

 

INDEMNITEE

 

﻿

 



 

Name:

 

Address:

 

 

 

 



--------------------------------------------------------------------------------